Citation Nr: 0528977	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for subarachnoid 
hemorrhage.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
December 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Washington, 
D.C, and Togus, Maine, and Providence Rhode Island, Regional 
Offices (ROs) of the Department of Veterans Affairs (VA).

In particular, the veteran perfected appeals of an October 
1997 decision of the Washington RO that denied service 
connection for a subarachnoid hemorrhage; an August 2001 
decision of the Togus RO that assigned initial disability 
evaluations for migraine headaches and a sinus condition; and 
a September 2004 decision of the Providence RO that denied 
TDIU benefits.  

During the course of this appeal, the Providence RO assigned 
the maximum schedular rating (50 percent) for the veteran's 
service-connected sinus disability.  This action constitutes 
a full grant of the benefit sought on appeal with respect to 
that issue.   

The issues of entitlement to a higher initial evaluation for 
migraine headaches and entitlement to TDIU benefits are 
addressed in the REMAND below. 


FINDING OF FACT

In a statement dated in May 2000, the veteran indicated that 
he wished to withdraw his appeal of the denial of service 
connection for subarachnoid hemorrhage.  




CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to a service connection 
for subarachnoid hemorrhage have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of 
an October 1997 rating action that denied, inter alia, 
service connection for subarachnoid hemorrhage.  Thereafter, 
the veteran indicated on a May 2000 VA Form 21-4138, 
Statement in Support of Claim, that he wished to "rescind 
[his] claim for subarachnoid hemorrhage."  The Board finds 
that this statement qualifies as a valid withdrawal of the 
issue of service connection for subarachnoid hemorrhage under 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, 
this matter will be dismissed.  


ORDER

The appeal of the denial of service connection for 
subarachnoid hemorrhage is dismissed.  


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
remaining claims.  

With regard to the veteran's service-connected migraine 
headaches, the Board notes that the veteran was afforded a VA 
examination in April 2004.  While the examiner noted that the 
veteran had frequent, severe headaches, the examination 
report does not address the symptoms in the context of the 
criteria for the next higher disability evaluation.  In 
particular, the medical evidence does not address whether the 
veteran's headaches are productive of severe economic 
inadaptability.  Specifically, there is no medical evidence 
pertaining to the impact of the veteran's service-connected 
headaches on his employment.  The Board therefore finds that 
additional development should be conducted pertaining to this 
issue.

With respect to the veteran's claim for TDIU benefits, the 
Board notes that the veteran has established service 
connection for a sinus condition, rated as 50 percent 
disabling; migraine headaches, rated as 30 percent disabling; 
a right shoulder disability, rated as 20 percent disabling; a 
left knee disability, rated as 10 percent disabling; and a 
right hand disability, rated as 10 percent disabling.  His 
current combined service-connected disability rating is 80 
percent.  He currently contends that his service-connected 
disabilities render him unemployable.  

Post service medical records show that the veteran injured 
his back while working as a firefighter/EMT.  He was 
subsequently awarded disability benefits from the Social 
Security Administration (SSA) in March 1997 due primarily to 
a nonservice-connected back disability.  However, a recent 
statement from the veteran's private physician, dated in 
October 2004, indicates that the veteran continued to be 
disabled due to the results of a staph infection and surgery, 
right hand; degenerative joint disease of the left knee; 
right shoulder pain and restricted mobility; recurring 
migraine headaches; and sinusitis.  In light of the 
foregoing, the Board is of the opinion that a VA examination 
would be probative to ascertain the impact, if any, that the 
veteran's service-connected disabilities have on his ability 
to obtain and maintain gainful employment.  

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should make arrangements for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected migraine 
headaches.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  

Any indicated tests should be conducted.  
A complete history pertaining to the 
veteran's headaches should be elicited.

Specifically, the examiner should 
determine whether the veteran has 
completely prostrating headaches and if 
so, the length and frequency of such 
episodes.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected migraine 
headaches on the veteran's ability to 
work.

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

2.  The veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to his service-connected 
disabilities.  The VBA should inform the 
veteran that failure to appear for the 
examination, without good cause, may 
result in adverse action with regard to 
his claim, to include the denial thereof.  
All communications with the veteran must 
be documented.

The claims folders and a copy of this 
remand must be made available to the 
examiner for review.  The examiner(s) 
should be asked to indicate on the 
examination report that the claims 
folders have been reviewed.  All 
necessary tests should be conducted, and 
clinical findings should be recorded in 
detail.  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  

The examination report(s) should include 
an opinion as to whether the service-
connected sinus condition, migraine 
headaches, right shoulder disability, 
left knee disability, and right hand 
disability are sufficient by themselves 
to preclude the veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background. 

3.  The VBA should also undertake any 
other development it determines to be 
warranted.

4.  The VBA should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


